In a proceeding pursuant to CPLR article 78 to review a determination of the State Rent Administrator, dated July 29, 1975, which computed the rent petitioner could charge a certain tenant upon renewal of that tenant’s lease, the administrator appeals from a judgment of the Supreme Court, Nassau County, entered January 7, 1976, which, inter alia, annulled the determination. Judgment reversed, on the law, determination confirmed, and petition dismissed on the merits, without costs or disbursements. No findings of fact were presented for review. In light of the affidavit of the Chairman of the Nassau County Rent Guidelines Board, wherein he deposed that the State Rent Administrator’s interpretation of Rent Guideline No. 3 was in accord with the intent of the Nassau County Rent Guidelines Board in issuing the said guideline, the administrator’s determination should not have been annulled. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.